  Case 3:21-cv-01016-X-BH Document 9 Filed 08/16/21            Page 1 of 1 PageID 30



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

BRIDGETTE B. JACKSON,                     §
         Plaintiff,                       §
v.                                        §      No. 3:21-CV-1016-X-BH
                                          §
KOHL’S,                                   §
               Defendant.                 §

           ORDER ACCEPTING FINDINGS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

         After reviewing all relevant matters of record in this case, including the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge

and any objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of

the opinion that the Findings and Conclusions of the Magistrate Judge are correct

and they are accepted as the Findings and Conclusions of the Court. The case will

be dismissed by separate judgment for failure to prosecute or follow orders of the

Court.

         IT IS SO ORDERED this 16th day of August 2021.




                                                BRANTLEY STARR
                                                UNITED STATES DISTRICT JUDGE
